DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 10/13/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
The following action is in response to the amendment/remarks of 09/07/2021.

By the amendment of 09/07/2021, claims 1, 9-11, 20 and 21 have been amended. 

Claims 1-4, 6-14 and 16-21 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.

In response to Applicant's argument that Rhodes fails to teach a display cache including a frame buffer (Remarks pages 8-10), the Examiner respectfully disagrees. Despite Applicant's attempt to narrow the scope of display cache in the amendment to claim 1 (display cache is a frame buffer for storing and 

In response to Applicant's argument that Hong's disclosure of storing annotation data for later retrieval fails to fails to teach or suggest the prevention of the handwriting data from disappearing after a refreshing operation (Remarks pages 10-11), the Examiner respectfully disagrees. Claim 1 states only a result of the merging layers without intervening steps precluding the combination of Rhodes and Hong as presented (Final Rejection 07/07/2021 ¶13). Particularly, Hong is relied on to teach that an ink density handwriting annotation can be stored in such a way as to produce the result that the handwriting data is prevented from disappearing after a refresh. When combined with the ink density handwriting merging operation method of Rhodes (Final Rejection 07/07/2021 ¶13), the predictable result is preventing the handwriting data of Rhodes from disappearing on refresh of the application. The argument is not persuasive.

In response to Applicant's argument that the claimed invention produced unexpected technical effects (Remarks page 11), the Examiner respectfully disagrees. As discussed, the prior art of Rhodes and Hong combine reasonably to teach and suggest the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 2012/0229485, previously presented) in view of Hong (US 2006/0136813, previously presented).

Regarding claim 1, Rhodes discloses method for displaying handwritten input content (¶8-12: improved capturing stroke/handwriting input on an e-paper display having foreground layer of ink and background layers), comprising: 
acquiring handwritten input content (¶65: acquiring analog stroke data); 
modifying an image stored in a display cache based on the handwritten input content (¶68: converted analog stroke data to binary, binary is stored in an ink buffer, i.e. the display cache, associated with the background image, ¶77: rendering engine performs compositing with background image to create rasterized image), and synchronizing a modified image to a display screen (¶66: presentation modules is instructed to display the rasterized data), wherein the display cache is a frame buffer for storing and synchronizing image data with the display screen(); and 
generating a custom graphic layer located above other graphic layers in a system cache, drawing the handwritten input content in the custom graphic layer (¶77: background layer is lowest layer, stroke is composited to appear above, ¶8: improvements to the foreground/background layer method of the prior art), performing a graphic layer merging operation for the other graphic layers and the custom graphic layer (¶77: compositing with the background layer to create the rasterized image); and
replacing the modified image stored in the display cache using the result of the merging operation (¶66, ¶77, ¶79: rendering engine continually renders and updates the rasterized image from the strokes to the screen while the user performs actions).
While Rhodes discloses wherein a result of the merging operation replaces the modified image stored in the display cache with the merged modified image including the handwritten input content of the custom graphic layer, as above, Rhodes does not disclose explicitly disclose wherein the replaced modified image stored in the display cache is prevented from disappearing after a refreshing operation.
Hong discloses methods for displaying annotated pages of an electronic document, an analogous art the instant invention.  Further, received stroke input is captured in a layered graphical image (¶27-28). Hong further discloses that annotations are displayed on the page they are recorded and re-created when a page is re-visited by backward/forward page turning (¶63), effectively preventing the annotations from disappearing after a refreshing operation.  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Rhodes and Hong before them before the effective filing of the instant invention to combine the re-creation/maintenance of a handwritten strokes annotation corresponding to a page of an electronic document on a page-turning/refresh operation, as suggested by Hong, with the strokes input method of Rhodes, yielding the predictable result of preventing the replaced modified image stored in the display cache from disappearing after a refreshing operation of Rhodes’ electronic book on receipt of a page-turning instruction.  One would have been motivated to make this change in order to provide efficient and intuitive information retrieval to a user of a three-dimensional electronic document, as suggested by Hong (¶63).
 
Regarding claim 2, Rhodes and Hong disclose the method according to claim 1, and Rhodes further discloses wherein the modifying image stored in a display cache based on the handwritten input content comprises: 
acquiring the image stored in the display cache and drawing the handwritten input content in the image, to obtain the modified image (¶66, ¶68, ¶77).  

Regarding claim 3, Rhodes and Hong disclose the method according to claim 1, and Rhodes further discloses wherein the synchronizing a modified image to a display screen comprises: 
in response to a synchronization instruction, synchronizing the modified image to the display screen (¶66); or 
synchronizing the modified image to the display screen in real time (¶10: real-time).  

Regarding claim 4, Rhodes and Hong disclose the method according to claim 1, and Rhodes further discloses wherein the drawing the handwritten input content in a custom graphic layer located above other graphic layers in a system cache comprises: 
determining the other graphic layers stored in the system cache, creating the custom graphic layer on top of the other graphic layers (¶8-12, ¶77: foreground layer to capture handwriting/strokes above background layers), and 
drawing the handwritten input content in the custom graphic layer (¶8, ¶77: strokes input), wherein the custom graphic layer is a transparent graphic layer (¶73: binary rasterization of stroke data shows transparent layer where ink is not present, Fig. 4B).  

Regarding claim 6, Rhodes and Hong disclose the method according to claim 1, and Rhodes further discloses wherein the performing a graphic layer merging operation for the other graphic layers and the custom graphic layer, and replacing the modified image stored in the display cache in response to a result of the operation comprises: 
in response to a merging instruction (¶66, ¶77: compositing), performing a graphic layer merging operation for the 174833-6217-0564.12080142CN-US other graphic layers and the custom graphic layer, and replacing the modified image stored in the display cache in response to a result of the operation (¶66, ¶77), 
wherein there are a plurality of types of merging instructions, the plurality of types of merging instructions comprise at least one of: a first type of merging instruction triggered by an operating system or a second type of merging instruction triggered by an application (¶77: instruction by rendering engine).  

Regarding claim 7, Rhodes and Hong disclose the method according to claim 1, and Rhodes further discloses wherein the acquiring handwritten input content comprises: 
determining whether an application corresponding to an input content is a predetermined application (¶26: hardware/software application of an e-paper display), and 
determining that the input content is handwritten input content if the application is the predetermined application (¶67).  

Regarding claim 8, Rhodes and Hong disclose the method according to claim 7, and Rhodes further discloses wherein the determining whether an application corresponding to an input content is a predetermined application comprises: 
acquiring an application identification of the input content, and determining whether the application corresponding to the input content is the predetermined application based on the application identification; or 
detecting whether an application running in a foreground is the predetermined application on receipt of the input content, and determining that the input content is handwritten input content if the application running in a foreground is the predetermined application (¶8-12, ¶26: e-book application is active when receiving handwriting strokes); 
wherein the predetermined application comprises an electronic book application (¶26).  

Regarding claim 9, Rhodes and Hong disclose the method according to claim 1, and Hong further discloses wherein after, in the combined method of Rhodes and Hong, the drawing the handwritten input content in a custom graphic layer located above other graphic layers in a system cache, the method further comprises: 
clearing the handwritten input content drawn in the custom graphic layer on receipt of a page-turning instruction for an electronic book (¶63: clearing and re-drawing/creating the handwritten input).  

Regarding claim 10, Rhodes and Hong disclose the method according to claim 1, and Rhodes further discloses wherein the system cache is a background buffer (¶55); and 
the method is used to display a page in an electronic book or the method is used to display a page in an application (¶42: pages of a document).

Regarding claims 11-14 and 16-20, claims 11-14 and 16-20 recite limitations similar to claims 1-4 and 6-10, respectively, and are similarly rejected.

Regarding claim 21, claim 21 recites limitations similar to claim 1 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baik et al. (US 2013/0177209) – pertains to image caches including composited final images form OCR.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179